J-S68018-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    RAHEIM ALPHONSO WILLIAMS,                  :
                                               :
                      Appellant                :   No. 216 MDA 2017

                Appeal from the Order Entered January 10, 2017
                 In the Court of Common Pleas of York County
               Criminal Division at No.: CP-67-CR-0007199-2011

BEFORE: LAZARUS, J., DUBOW, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY DUBOW, J.:                         FILED FEBRUARY 12, 2018

        Appellant, Raheim Alphonso Williams, appeals from the Order entered

in the York County Court of Common Pleas dismissing his third Petition filed

under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546, as

untimely. After careful review, we affirm on the basis that Appellant’s PCRA

Petition is untimely and this Court, thus, lacks jurisdiction to review the

Petition.

        On November 8, 2012, a jury convicted Appellant of Burglary, Unlawful

Restraint, Criminal Conspiracy, and Robbery.1 On December 19, 2012, the

trial court sentenced Appellant to an aggregate term of 16 to 38 years’



____________________________________________


118 Pa.C.S. § 3502; 18 Pa.C.S. § 2902; 18 Pa.C.S. § 903; and 18 Pa.C.S. §
3701, respectively.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S68018-17


incarceration.     During the sentencing hearing, the trial court informed

Appellant of his appellate rights. N.T. Sentencing, 12/19/12, at 7.

        Appellant did not file a direct appeal.        Appellant’s Judgment of

Sentence, therefore, became final on January 18, 2013. See 42 Pa.C.S. §

9545(b)(3); Pa.R.A.P. 903(a). Pursuant to 42 Pa.C.S. § 9545(b)(1) and (3),

Appellant had one year within which to file a PCRA Petition, i.e., no later

than January 21, 2014.2

        Appellant filed his first PCRA Petition on September 8, 2014, alleging

ineffective assistance of counsel.        The PCRA court appointed counsel, and

eventually dismissed Appellant’s PCRA Petition as untimely on February 3,

2015.     Appellant did not file an appeal from the denial of his first PCRA

Petition.

        Appellant filed his second PCRA Petition pro se on October 25, 2016.3

Following an evidentiary hearing, the PCRA court dismissed Appellant’s

second PCRA Petition as untimely on October 27, 2016.          Appellant filed a


____________________________________________


2January 18, 2014, was a Saturday, and Monday, January 20, 2014, was a
holiday. See 1 Pa.C.S. § 1908 (“Computation of time”).

3 The PCRA court properly treated Appellant’s filing, titled “PCRA Request for
Reinstatement of Post Sentence and Direct Appeal Rights, Nunc Pro Tunc”
and alleging counsel’s ineffectiveness for failing to file a direct appeal, as a
serial PCRA Petition. See Commonwealth v. Pagan, 864 A.2d 1231, 1233
(Pa. Super. 2004) (explaining “if the underlying substantive claim is one that
could potentially be remedied under the PCRA, that claim is exclusive to the
PCRA.”).



                                           -2-
J-S68018-17


timely Notice of Appeal, but later discontinued his appeal on December 12,

2016.

        On January 5, 2017, Appellant filed the instant PCRA Petition, his third,

pro se.4    On January 9, 2017, the PCRA court dismissed Appellant’s third

PCRA Petition as untimely.5 Appellant timely appealed.

        A court may not address the merits of the issues raised if the PCRA

petition was not timely filed. Commonwealth v. Albrecht, 994 A.2d 1091,

1093 (Pa. 2010). As detailed above, pursuant to the plain language of the

PCRA, Appellant had until January 21, 2014, to file his PCRA Petition. His

filing on January 5, 2017, was, therefore, untimely by more than two years.

        Pennsylvania courts may consider an untimely PCRA petition if the

appellant pleads and proves one of the three exceptions set forth in 42

Pa.C.S. § 9545(b)(1). Any petition invoking a timeliness exception must be

____________________________________________


4 The PCRA court properly treated Appellant’s January 5, 2017 filing, titled
“Motion for Reinstatement of Appellate Rights, Nunc Pro Tunc,” that
rehashed the same claims of ineffective assistance of counsel based on the
failure to file a direct appeal, as a serial PCRA Petition. Pagan, 864 A.2d at
1233.

5  We note that the PCRA court did not hold a hearing and did not issue
notice pursuant to Pa.R.Crim.P. 907 before denying relief because it was
clear that Appellant’s PCRA Petition was untimely. Appellant waived such a
procedural claim because he has not raised this issue on appeal. See
Commonwealth v. Zeigler, 148 A.3d 849, 851 n.2 (Pa. Super. 2013)
(finding that appellant’s failure to raise on appeal PCRA court’s failure to
provide Rule 907 notice results in waiver of claim). “Moreover, failure to
issue Rule 907 notice is not reversible error where the record is clear that
the petition is untimely.” Id.



                                           -3-
J-S68018-17


filed within 60 days of the date the claim could have been presented. 42

Pa.C.S. § 9545(b)(2).

      Here, Appellant has not attempted to plead or prove that his Petition

falls within the timeliness exceptions provided in 42 Pa.C.S. § 9545(b)(1).

Therefore, Appellant has not met his burden under the PCRA.

      Accordingly, the PCRA court properly concluded that Appellant failed to

plead and prove any of the timeliness exceptions provided in 42 Pa.C.S. §

9545(b)(1), and properly dismissed Appellant’s Petition as untimely.     We,

thus, affirm the denial of PCRA relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/12/2018




                                      -4-